United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
GENERAL SERVICES ADMINISTRATION,
SUPPLY DEPOT, Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0313
Issued: September 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 25, 2016 appellant filed a timely appeal from an August 22, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss and medical compensation benefits effective October 18, 2015; and (2) whether
appellant met his burden of proof to establish any continuing disability after October 18, 2015
causally related to the accepted August 20, 1984 employment injury.
On appeal appellant contends that OWCP erred in terminating his compensation benefits
as the second opinion physician’s report was of no probative value due to reliance on an
inaccurate statement of accepted facts (SOAF) provided by OWCP.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 27, 1984 appellant, then a 31-year-old warehouseman, filed a traumatic injury
claim (Form CA-1) alleging that on August 20, 1984 he pulled a neck muscle due to pulling a
float from a spur. He stopped work on August 21, 1984 and returned to limited-duty work on
February 25, 1985. Appellant had intermittent periods of wage loss until September 2, 1986. On
September 2, 1986 he underwent anterior C3-4 cervical fusion surgery. OWCP accepted the
claim for C3-4 herniated disc, aggravation of C3-4 degenerative disc disease cervical C3-4 nerve
root impingement and osteophyte formation, brachial neuritis or radiculitis, C3-4 herniated
nucleus pulposus, and resolved cervical and lumbosacral strains. By letter dated December 9,
1986, it placed appellant on the periodic rolls for temporary total disability effective
November 23, 1986.
The record establishes that appellant had been treated by Dr. Richard W. Cohen, a Boardcertified orthopedic surgeon, from December 4, 1984 until July 16, 2003 when he came under
the care of Dr. Tapan K. Daftari, a Board-certified orthopedic surgeon.
Dr. Daftari continued to submit frequent medical reports to OWCP throughout the years
documenting appellant’s medical status and ongoing treatment. In a September 16, 2014 report,
he related that in 1984 appellant had an employment injury and had experienced neck and back
pain since that time. Dr. Daftari performed a physical examination which revealed limited
cervical and lumbar range of motion and no tenderness on palpation of the lumbar or cervical
areas. He reviewed magnetic resonance imaging (MRI) scans dated June 5, 2013 of the lumbar
and cervical spines and x-ray interpretations. Dr. Daftari reported that the lumbar MRI scan
revealed mild foraminal changes and a broad-based L4-5 disc bulge and the cervical MRI scan
revealed C4-5, C5-6, and C6-7 mild spondylolysis and prior C3-4 fusion. Review of x-ray
interpretations showed C4-5 moderate changes, C5-6 and C6-7 moderate-to-severe changes, and
C3-4 autofusion. Based on his review of the medical reports and physical examination,
Dr. Daftari diagnosed C3-4 fusion, a work-related injury, neck and back pain, and transitional
syndrome. He recommended that appellant undergo a functional capacity evaluation (FCE).
On July 23, 2015 OWCP referred appellant for a second opinion evaluation with
Dr. Alexander N. Doman, a Board-certified orthopedic surgeon, for an updated assessment of his
employment-related conditions. Dr. Doman was provided a SOAF.2 The memorandum
detailing questions, which accompanied the referral letter, clarified that the conditions of cervical
C3-4 intervertebral disc displacement without myelopathy, aggravation of C5-6 cervical
intervertebral disc degeneration, and brachial neuritis or radiculitis were accepted conditions due
to the August 20, 1984 employment injury.
In a July 28, 2015 report, Dr. Daftari related that appellant had been seen for neck and
back pain. Appellant’s physical examination revealed limited cervical and lumbar range of
motion and no tenderness on palpation of the lumbar or cervical areas. Dr. Daftari reviewed xray interpretations and MRI scans which showed C3-4 cervical spine fusion, C4-5, C5-6, and
2

The most recent SOAF is dated July 28, 2011. It noted that appellant sustained an employment injury on
August 20, 1984 due to lifting heavy boxes. The SOAF noted the accepted conditions were resolved cervical and
lumbosacral sprains, C3-4 nerve root impingement osteophyte formation, C3-4 herniated disc, and aggravation of
C3-4 degenerative disc disease. It reported that appellant underwent an anterior cervical discectomy and fusion on
June 25, 1985. The SOAF also noted the work duties of a warehouseman.

2

C6-7 moderate-to-severe changes, lumbar spondylosis, moderate L2-3 and L4-5 changes, L5-S1
desiccation, and L4-5 broad-based disc bulge. Dr. Daftari diagnosed transition C4-5, C5-6, and
C6-7 syndrome, which he attributed to the C3-4 fusion and stable degenerative disc disease. He
also opined that appellant was unable to return to his date-of-injury job as a warehouse man and
again recommended an FCE to determine appellant’s work capabilities.
In an August 18, 2015 report, Dr. Doman, based upon review of the medical evidence,
SOAF, and physical examination, noted that the accepted conditions of cervical and lumbosacral
sprains were resolved. He noted that appellant was also diagnosed with C3-4 herniated disc, C34, nerve root impingement with osteophyte formation, and aggravation of C4-5 disc, preexisting
neck and back pain, and that C3-4 anterior cervical fusion surgery had been performed on
September 2, 1986. A physical examination revealed moderate decreased cervical range of
motion, limited and painful cervical and lumbar range of motion, positive left Tinel’s sign, and
negative bilateral Phalen’s test. Dr. Doman opined that appellant had no residuals due to the
accepted conditions and was capable of returning to work with no restrictions. He opined that
appellant’s work injury had resolved long ago with no work restrictions. In reaching this
conclusion, Dr. Doman noted normal lumbar x-ray interpretations and the cervical x-ray
interpretations revealed solid C3-4 cervical fusion and mild C5-7 cervical spondylosis. In
addition, he reported that, prior to appellant’s employment injury, he had concurrent or
preexisting cervical degenerative disc disease. Dr. Doman attributed appellant’s current
condition to the natural progression of this condition. He also noted a concurrent
nonemployment-related underlying cervical spondylosis condition.
On September 2, 2015 OWCP issued a notice proposing to terminate appellant’s medical
and wage-loss compensation benefits as it found he no longer had any residuals or disability due
to the accepted employment injury. It determined that the weight of the medical opinion
evidence rested with Dr. Doman’s opinion that appellant’s accepted conditions had resolved
without residuals or disability.
In a letter dated September 23, 2015, appellant disagreed with OWCP’s proposal to
terminate his benefits. He alleged that Dr. Doman’s report contained incorrect information.
Appellant further argued that OWCP failed to consider Dr. Daftari’s opinion or his multiple
requests for authorization of pain management.
By decision dated October 13, 2015, OWCP finalized the termination of appellant’s
wage-loss and medical compensation benefits effective October 18, 2015.
In reports dated December 15, 2015 and March 2, 2016, Dr. Daftari diagnosed lumbar
and cervical disc disease. A physical examination revealed limited cervical and lumbar range of
motion and no tenderness on palpation of the lumbar or cervical areas. Dr. Daftari recommended
further testing including an FCE. In the March 2, 2016 report, he noted the accepted work
conditions included cervical disc disease, aggravation of degeneration disc disease, and cervical
disc displacement disease. In the same report, Dr. Daftari noted that a June 5, 2013 MRI scan
revealed some L2-3, L3-4, and L4-5 lumbar degeneration and mild broad-based disc bulge.
On April 20, 2016 OWCP received appellant’s request for reconsideration. Appellant
argued that Dr. Doman used an incorrect SOAF. He also contended that OWCP should have
referred him for an impartial medical examination as there was a conflict in medical opinion.

3

On June 28, 2016 OWCP referred appellant to Dr. Chad M. Kessler, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Dr. Doman
and Dr. Daftari as to whether the accepted employment injuries had resolved. The appointment
was scheduled for August 9, 2016 at 1:00 p.m. Appellant did not appear for the scheduled
appointment.
By decision dated August 22, 2016, OWCP denied modification. It noted that the
evidence appellant submitted was sufficient to warrant referral to an impartial medical examiner
and that an examination had been scheduled, which appellant failed to attend. OWCP further
noted that, as appellant had not contacted OWCP or provide any reason for his failure to attend
the scheduled medical appointment, it based its decision on the evidence of record and found it
insufficient to establish that he had any residuals or disability due to the accepted August 20,
1984 employment injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.4 Its burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.8 Where a case is
referred to an impartial medical examiner for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.9

3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

8

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

9

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP did not meet its burden of proof to justify termination of
appellant’s wage-loss compensation and medical benefits.
OWCP accepted that appellant sustained C3-4 herniated disc, aggravation of C3-4
degenerative disc disease cervical C3-4 nerve root impingement and osteophyte formation,
brachial neuritis or radiculitis, C3-4 herniated nucleus pulposus, and resolved cervical and
lumbosacral strains due to the accepted August 20, 1984 employment injury. By decision dated
October 13, 2015, it terminated appellant’s wage-loss compensation and medical benefits
effective October 18, 2015 based on the opinion of Dr. Doman, a second opinion physician.
OWCP denied appellant’s request for modification in an August 22, 2016 decision.
The Board finds, however, that there remains an unresolved conflict in the medical
evidence between the opinions of appellant’s treating physician, Dr. Daftari, and the second
opinion physician, Dr. Doman.
Dr. Daftari started treating appellant on July 16, 2003. He submitted a series of reports to
OWCP regarding appellant’s treatment and documenting his medical conditions. In his July 28,
2015 report, Dr. Daftari provided examination findings and reviewed diagnostic tests. He
diagnosed C4-5, C5-6, and C6-7 transition syndrome, which he attributed to the C3-4 fusion, and
stable degenerative disc disease. Dr. Daftari opined that appellant was disabled from performing
his date-of-injury job as a warehouseman.
In an August 18, 2015 report, the second opinion physician, Dr. Doman, opined that
appellant had recovered from his accepted cervical and lumbosacral sprain. He opined that there
was no identifiable ongoing organic pathology in his back that would prevent him from returning
to regular-duty work as a food service worker with the employing establishment. In addition,
Dr. Doman found appellant had no residual or disability due to the August 20, 1984 accepted
work injury. He further found appellant’s accepted work injuries had resolved long ago.
Dr. Doman concluded that appellant was capable of returning to work with no restrictions.
Accordingly, at the time OWCP terminated appellant’s compensation on October 13,
2015, there remained an unresolved conflict in the medical opinion evidence as to whether
appellant had residuals and disability from the accepted employment injuries.10 Dr. Doman
concluded that appellant had no residuals or disability and that the accepted conditions had
resolved long ago. Dr. Daftari’s report discussed appellant’s continuing symptomatology and
objective tests and opined that appellant continued to have residuals and disability from the
accepted conditions.
It is well established that where there exists opposing medical reports of virtually equal
weight and rationale, the case should be referred to an impartial medical specialist for the
purpose of resolving the conflict.11 OWCP should have properly resolved the conflict prior to

10

See J.S., Docket No. 15-0872 (issued September 28, 2016).

11

R.C., supra note 8; Darlene R. Kennedy, supra note 8.

5

termination of compensation.12 As it failed to resolve the conflicting medical opinion evidence,
the Board finds that OWCP did not meet its burden of proof to terminate benefits.13
When a claimant refuses to attend an OWCP-directed medical examination, the remedy is
to suspend benefits until the claimant complies with the directive.14
For the above reasons, the Board finds that OWCP did not meet its burden of proof to
terminate appellant’s wage-loss and medical compensation benefits effective October 18, 2015.
CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss and medical benefits compensation effective October 18, 2015. In light of the Board’s
disposition on the first issue, the second issue is moot.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 22, 2016 is reversed.
Issued: September 18, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

R.R., Docket No. 15-380 (issued April 10, 2015); S.J., Docket No. 14-1821 (issued January 23, 2015).

13

See V.Y., Docket No. 14-828 (issued November 14, 2014).

14

Supra note 1 at § 8123(d); see J.T., Docket No. 07-1898 (issued January 7, 2008).

6

